JOSEPH, C. J.,
dissenting.
I wish I could understand what motivates the majority in its crabbed (and crabby) interpretation of ORS 137.225. It correctly reads the legislative history; it purports to understand the protective purpose of the statute; and it properly concludes that the term “official records” is ambiguous. It then interprets a protective statute harshly against a person whom it was intended to protect. Why?
It appears that the majority is concerned that too much of an official record might be sealed, with a resulting interference with police functions. I suggest that the majority try really hard to read the statute, particularly subsection (3), *326which plainly authorizes the trial judge to make an appropriately narrow order. Moreover, subsection (10), which the majority quotes in its note 1 and otherwise ignores, satisfies the rest of the majority’s apparent concern. Given those provisions, I can comprehend no reason to read the statute parsimoniously.
I find it rather depressing that the majority responds to defendant’s timeliness argument by saying that, because it agrees with the trial judge’s second order and disagrees with its first order, the trial judge exceeded his authority in making the first order and, therefore, the state’s very late motion for reconsideration was timely. Thus, another cat gets skinned.